Title: To Thomas Jefferson from Napoleon Bonaparte, 7 February 1806
From: Bonaparte, Napoleon
To: Jefferson, Thomas


                        
                            Trè cher èt grand Ami
                     
                            A Paris, le sept Février, mil huit cent six.
                        
                        nous vous infòrmons avec plaisir ’du mariagé de notré cher fils, le Prince Eugène Napoléon, avec la Princesse
                            Auguste Amélie de Bavière, qui a été célébré à Munich, le 14 du mois de Janvier dernier. Nous sommes d’autant plus
                            convaincu de la part que vous préndréz, à la joie que nous cause cet évènement, que vos sentimens pour nous et pour tout, ce
                            qui peut contribuer à l’avantagé de notre maison Ímpériale, nous sont parfaitement connus. Nous saisissons avec
                            èmpressement cette occasion pour vous renouveller les assurances de notre sincère attachement, et de l’intérêt que nous ne
                            cesserons jamais de prendre à la prospérité de votre République. Sur ce, nous prions Dieu, Très cher èt grand Ami, qu’il
                            vous ait en sa sainte et digne garde. Votre bon Ami
                        
                            
                                Napoleon
                                
                     
                        
                    